Citation Nr: 1744346	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for bilateral tinea pedis (claimed as athlete's foot of the left and right feet).  

4. Entitlement to service connection for rashes on the shoulder.

5. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

I. Hearing Loss

The Veteran was last afforded a VA hearing loss examination in February 2008; he did not have a hearing loss disability for VA purposes at that time.  In July 2016, the Veteran underwent a VA audiology consult for treatment purposes; the results indicate the presence of a possible hearing loss disability, although, since the Maryland CNC test was not used, a hearing loss disability cannot be established by that examination.  However, given that the Veteran's hearing loss has worsened, and that he has credibly reported in-service noise exposure from artillery fire, the Board finds that the Veteran should be afforded a new VA examination.  If hearing loss is present, the examiner should opine as to whether the hearing loss began in service or is related to service.  In doing so, the examiner should discuss the Veteran's in-service audiograms, dated in February 2000 and January 2004.  However, the examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  

II. Low Back Disability

The Veteran testified that he injured his back while loading artillery rounds during service, and that he first sought treatment for his back following service in 2006.   He later reported during VA treatment that he has experienced back pain since loading the artillery rounds.  During private treatment in November 2006, the Veteran stated that he has experienced back pain for the past three days but that he did not injure his back.  He was diagnosed with lumbar radiculopathy at that time.  Subsequent VA treatment records note chronic low back pain.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

III. Bilateral Tinea Pedis and Rashes on Shoulder

The Veteran contends that he suffers from a skin disability of the feet and shoulders, which is related to not showering for one month while on a ship and/or wearing chemical suits and boots in Iraq.  He testified that he began to see rashes on his shoulder and feet during service, and that the rashes have persisted since that time.  VA treatment records note a diagnosis of tinea pedis and reports of breaking out in hives on the shoulder blades.  In September 2009, the Veteran explained that his foot infection has lasted for 5-6 years.  Therefore, the Board finds that the McLendon standard has been met, and the Veteran should be afforded a VA skin examination.  

 IV. Right Knee Disability 

The Veteran contends that his right knee disability is related to wear and tear during physical training in service, and he testified that he has experienced knee pain since service.  VA treatment records note diagnoses of patellofemoral syndrome in December 2010 and knee arthralgia in October 2011.  The Board once again finds that the McLendon standard has been met, and the Veteran should be afforded a VA examination.  

V. Records

On remand, updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from June 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for an examination by an audiologist.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  All test results must be reported.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, the examiner should explain in detail why valid and reliable audiometric data could not be obtained.

If hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to firing artillery guns while attached to an artillery unit.  Please explain why or why not.

The examiner should discuss the in-service audiograms conducted in February 2000 and January 2004.  However, the examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.  

The examiner is also asked to identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a lumbar spine examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any lumbar spine disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since January 2008).

b. If any lumbar spine conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports that he has experienced back pain since lifting artillery rounds during service, as well as the November 2006 private treatment record noting lumbar radiculopathy.   

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a skin examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any skin disabilities of the bilateral feet, and shoulders, present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since January 2008).

b. If any skin conditions of the bilateral feet or shoulders are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports that he began to experience skin rashes and athlete's foot during service, caused by not showering for a month on a ship, and/or by wearing chemical suits and boots.    

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the Veteran for a knee examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any right knee disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since January 2008).

b. If any right knee conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports that he has experienced knee pain since performing physical training during service.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




